Appeal by the employer from an award of disability compensation under the Workmen’s Compensation Law for 100 per cent permanent loss of the right thumb, 75 weeks at eighteen dollars per week, amounting to $1,350, and closing the case. The principal questions here involved are whether the evidence sustains the finding of an accident and causal relation between the accident and the loss of the thumb. The claimant himself testified that while rolling a barrel he felt something puncture his thumb and that he took his glove off and saw a piece of iron in there which he tried to remove, but could not. Causal relation is shown both by the history of the injury and by the verified report of the attending physician who was later sworn as a witness. Appellant urges that it had an absolute right to a review of the referee’s decision by the full Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.